Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155745                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  STEVIE HILL,                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                SC: 155745
                                                                   COA: 330003
                                                                   Genesee CC: 15-105363-NO
  CITY OF FLINT,
             Defendant-Appellant.

  _________________________________________/

         By order of October 31, 2017, the application for leave to appeal the March 28,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in
  Brown v Sault Ste Marie (Docket No. 154851). On order of the Court, the case having
  been decided on May 4, 2018, ___ Mich ___ (2018), the application is again considered,
  and it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 27, 2018
           s0723
                                                                              Clerk